DETAILED ACTION

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on 05/16/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forman (US 20080103996 A1, published 05/01/2008) in view of Liu et al. (“Improving Learning-from-Crowds through Expert Validation” Proceedings of the Twenty-Sixth International Joint Conference on Artificial Intelligence (IJCAI-17) pp. 2329-2336, published August 2017), in further view of Kaizerman et al. (US 20130279796 A1, published 10/24/2013), hereinafter Kaizerman.

	Regarding claim 1, Forman teaches the claim comprising:
	A computer-implemented method comprising (Forman Figs. 1-9; abs. provided are systems, methods and techniques for machine learning):
providing data and specifying a feature to label in a plurality of training images, wherein the data is for presenting a user interface, wherein the user interface displays the plurality of training images, and wherein the feature occurs and is selected based on an image selection criterion (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; unlabeled samples 2 are input into an automated classifier 3 that then outputs a corresponding class prediction 4 for each such sample; [0020], referring to FIG. 2, initially (in step 10) an initial training set 45 (shown in FIG. 3) is obtained; referring to FIG. 3, various samples 7 are selected and designated for labeling; ordinarily, the samples 7 are chosen so as to be representative of the types of samples which one desires to classify using the resulting machine-learning classifier (e.g., unlabeled samples 8); samples 7 preferably would constitute a representative cross-section; any of a variety of different (e.g., conventional) techniques can be used for selecting the initial training samples 7 (features to label in a plurality of sample training images are selected based on an image selection criterion); the initial training samples 7 could have been generated in whole or in part by the techniques of the present invention (see Fig. 2, process of selecting images, selecting labels, training a machine learning based image selector to select a plurality of images, and repeating the process); [0021], the selected samples 7 are labeled via interface module 43 in order to generate the training set 45, which includes the set of samples and their assigned labels; module 43 provides a user interface which allows a user 44 to designate an appropriate label for each presented training sample 7; module 43 displays to user 44 (here, a human domain expert) each sample 7 together with a set of radio buttons; the user 44 then clicks on one of the radio buttons, thereby designating the appropriate label for the sample 7 (features to label in a plurality of sample training images are selected based on an image selection criterion); [0022], the same feature set is used across all of the samples 2 and 7);
receiving a set of feature labels for the plurality of training images via the user interface based on user-sourced input data (Forman Figs. 1-9; [0021], the selected samples 7 are labeled via interface module 43 in order to generate the training set 45, which includes the set of samples and their assigned labels; module 43 provides a user interface which allows a user 44 to designate an appropriate label for each presented training sample 7; module 43 displays to user 44 (here, a human domain expert) each sample 7 together with a set of radio buttons; the user 44 then clicks on one of the radio buttons, thereby designating the appropriate label for the sample 7; [0022], training set 45 typically includes some representation of the samples 7; the same feature set is used across all of the samples 2 and 7; [0040], 44 and 57 generally are described above as being human beings; user 57 preferably has more expertise, and/or at least is given additional time to assign classification labels, than user 44, with the desired goal being to obtain higher-quality classifications upon second or subsequent presentations; a lower-level worker functions as user 44, while an actual human being or a higher-level employee, respectively, functions as user 57); 
and training a machine learning based image selector to select for labeling, based on the set of feature labels and the plurality of training images, a plurality of images, a plurality of patches of a larger image, or a combination of the plurality of images and the plurality of patches of a larger image (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; [0022], training set 45 typically includes some representation of the samples 7; the same feature set is used across all of the samples 2 and 7; [0020], referring to FIG. 2, initially (in step 10) an initial training set 45 (shown in FIG. 3) is obtained; [0023], in step 12 the classifier 3 is trained; the training involves attempting to find an optimal (according to some underlying criteria) mapping from the supplied feature set values for the samples 7 to the corresponding classification labels 8; [0024], previously labeled samples 7 are selected from training set 45 and submitted for confirmation/re-labeling; [0025], "confirmation/re-labeling" refers to the process of submitting an existing training sample for labeling so that its previously assigned label is either confirmed or contradicted, e.g., by a domain expert or other person; [0026], in step 14 of FIG. 2, one or more training sample(s) are selected from training set 45 and designated as selected training samples 77; selection is performed by processing block 50, which includes prediction/modeling module 52 and comparison/selection module 53; [0027], module 52 uses the classifier training module 5; in alternate embodiments of the invention: (i) module 52 uses the production classifier 3; [0028], the labels predicted by module 52 are supplied to comparison/selection module 53; module 53 compares such predicted labels to the labels 8 that were assigned via interface module 43; then, based on that comparison, one or more sample(s) 77 are selected from training set 45; [0030], module 53 selects one or more of the samples from training set 45 that have the largest disparity between the label assigned through module 43 and the label predicted by module 52; [0031], disparity also can be evaluated in a broader sense, e.g., by considering a model that has been generated (e.g., in module 52) using the current training set 45 and identifying one or more samples from the training set 45 that appear to be inconsistent with such model, in such case designating the identified samples as selected samples 77; [0044], the confirmation/re-labeling information is received for the submitted training examples and, in step 18, that information is used to modify the training set 45 and then retrain the classifier 3; [0045-0047], upon completion of step 18, processing returns to step 14 to select additional samples from training set 45 and repeat the foregoing process)
However, Forman fails to expressly disclose based on crowd-sourced input data.  In the same field of endeavor, Liu teaches:
based on crowd-sourced input data (Liu Figs. 1-6; p. 2230 [section 3, paragraph 3], we have developed a semi-supervised learning algorithm to incorporate expert labels; the input of our method are crowdsourced labels and the corresponding inferred correct labels; to incorporate expert labels, we first use an instance selection method with a complete uncertainty assessment to find the most informative instances to be validated by an expert (Fig. 1A); p. 2230 [section 4, paragraph 1], the selection method aims to find the most informative instances to be validated by an expert)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated based on crowd-sourced input data as suggested in Liu into Forman.  Doing so would be desirable because crowdsourcing has become one of the most cost-effective mechanisms to quickly obtain large amounts of labeled data (see Liu p. 2329 Introduction paragraph 1).  Although several effective learning-from-crowd methods have been developed to infer correct labels from noisy crowdsourced labels, a method for postprocessed expert validation is still needed.  This paper introduces a semi-supervised learning algorithm that is capable of selecting the most informative instances and maximizing the influence of expert labels (see Liu abstract).  The semi-supervised algorithm to improve the quality of crowdsourced labels by incorporating expert labels. Our method comprehensively considers the uncertainty occurred in each phase of machine learning to select the most informative instances. Moreover, it models the influence of expert labels to other instances with regularized Bayesian inference. Experimental results demonstrate that our method reduces the effort of experts (see Liu p. 2335, [section 8, paragraph 1]).
However Forman in view of Liu fails to expressly disclose the feature occurs infrequently.  In the same field of endeavor, Kaizerman teaches:
the feature occurs infrequently (Kaizerman Figs. 1-6; [0032], during subsequent operation, once a stable automatic classifier has been established, one or more human inspectors can view and classify increasing numbers of defects in less common defect classes; as these less common defect images accumulate, the ADC system may use them to develop and refine classifiers for one or more of the less common classes; once the training data for a given class has been sufficiently refined to train a classifier that will meet the threshold classification criteria, the ADC system can add this class to the group of classes that are classified automatically; [0037], although the disclosed embodiments relate specifically to detection of defects in semiconductor wafers, the principles of the present invention may similarly be applied to automated analysis and classification of image features of other types; [0049], classes Y and Z are ready for automatic classification because both classes include a large number of defects 62, 64; [0050], class X may not be ready for automatic classification because it contains only a small number of defects 72 (see Fig. 3, less than 10%); [0053], inspection data may include, for example, images of a large number of defects, each of which has been tagged by a human inspector with a benchmark classification; [0056], processing logic can determine one or more classes that are not ready by analyzing the remaining defects in the inspection data and evaluating each of the defect classes associated with the remaining defects for classification readiness; a class that does not meet desired statistical criteria, such as a class having fewer than a certain threshold number of defects in the data set is determined not to be classification ready; [0057], processing logic determines defects that are inappropriate for training using one or more automatic classifiers; [0058], classes that have not reached this level of readiness are left for manual processing; [0061], the human inspector can use the suggested classification to manually classify all defects; during the ADC-assisted manual classification, defects are classified twice, both automatically and manually; blocks 80-90 may then be repeated, providing further training of the classifier using the manual classifications performed at block 92 as input data; [0065], processing logic collects the data associated with the defects that a human inspector or other modality classified in the class, and creates the potential training set from the data or a subset of the data; [0066], at block 98, processing logic determines whether the readiness criterion of the class is above a predetermined minimum value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the feature occurs infrequently as suggested in Kaizerman into Forman in view of Liu.  Doing so would be desirable because although the disclosed embodiments relate specifically to detection of defects in semiconductor wafers, the principles of the present invention may similarly be applied to automated analysis and classification of image features of other types (see Kaizerman [0037]).  Embodiments of the present invention that are described herein provide improved methods, systems and software for automated classification images (see Kaizerman [0005]).  The system can reliably and systematically decide which defect types should be classified automatically, when classifiers have been trained sufficiently to meet threshold criteria of reliability, and maintain and improve the classifiers based on actual experience in the field (see Kaizerman [0036]).  The system of Kaizerman would improve the system of Forman by providing a metric by which it can be determined when the system is ready to classify specific classes and which classes require further examination by a plurality of human classifiers (see Kaizerman [0032]).

Regarding claim 8, claim 8 contains substantially similar limitations to those found in claim 1, the only difference being An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (Forman Figs. 1-9; [0067], all of the systems, methods and techniques described herein can be practiced with the use of one or more programmable general-purpose computing devices; one or more central processing units (CPUs); read-only memory (ROM); random access memory (RAM); [0068], suitable devices include mainframe computers, multiprocessor computers, workstations, personal computers, and even smaller computers such as PDAs, wireless telephones or any other appliance or device, whether stand-alone, hard-wired into a network or wirelessly connected to a network; [0069], any of the functionality described above can be implemented in software, hardware, firmware or any combination of these; [0070], the present invention also relates to machine-readable media on which are stored program instructions for performing the methods and functionality of this invention).  Consequently, claim 8 is rejected for the same reasons.

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer-readable storage medium for sampling from a candidate pool of observations to create a training data set for a machine learning model, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform (Forman Figs. 1-9; [0067], all of the systems, methods and techniques described herein can be practiced with the use of one or more programmable general-purpose computing devices; one or more central processing units (CPUs); read-only memory (ROM); random access memory (RAM); [0068], suitable devices include mainframe computers, multiprocessor computers, workstations, personal computers, and even smaller computers such as PDAs, wireless telephones or any other appliance or device, whether stand-alone, hard-wired into a network or wirelessly connected to a network; [0069], any of the functionality described above can be implemented in software, hardware, firmware or any combination of these; [0070], the present invention also relates to machine-readable media on which are stored program instructions for performing the methods and functionality of this invention; [0017], samples 2 can comprise, e.g., text, images, video; [0022], training set 45 typically includes some representation of the samples 7; the same feature set is used across all of the samples 2 and 7; [0020], referring to FIG. 2, initially (in step 10) an initial training set 45 (shown in FIG. 3) is obtained; [0023], in step 12 the classifier 3 is trained; the training involves attempting to find an optimal (according to some underlying criteria) mapping from the supplied feature set values for the samples 7 to the corresponding classification labels 8; [0024], previously labeled samples 7 are selected from training set 45 and submitted for confirmation/re-labeling; [0025], "confirmation/re-labeling" refers to the process of submitting an existing training sample for labeling so that its previously assigned label is either confirmed or contradicted, e.g., by a domain expert or other person; [0026], in step 14 of FIG. 2, one or more training sample(s) are selected from training set 45 and designated as selected training samples 77; selection is performed by processing block 50, which includes prediction/modeling module 52 and comparison/selection module 53; [0027], module 52 uses the classifier training module 5; in alternate embodiments of the invention: (i) module 52 uses the production classifier 3; [0028], the labels predicted by module 52 are supplied to comparison/selection module 53; module 53 compares such predicted labels to the labels 8 that were assigned via interface module 43; then, based on that comparison, one or more sample(s) 77 are selected from training set 45; [0030], module 53 selects one or more of the samples from training set 45 that have the largest disparity between the label assigned through module 43 and the label predicted by module 52; [0031], disparity also can be evaluated in a broader sense, e.g., by considering a model that has been generated (e.g., in module 52) using the current training set 45 and identifying one or more samples from the training set 45 that appear to be inconsistent with such model, in such case designating the identified samples as selected samples 77; [0044], the confirmation/re-labeling information is received for the submitted training examples and, in step 18, that information is used to modify the training set 45 and then retrain the classifier 3; [0045-0047], upon completion of step 18, processing returns to step 14 to select additional samples from training set 45 and repeat the foregoing process (as described and shown in Figs. 2-4, 9, and 9, the system samples from a candidate pool of observations to create training data for a machine learning model)).  Consequently, claim 15 is rejected for the same reasons.

Regarding claim 2, Forman in view of Liu in further view of Kaizerman teaches all the limitations of claim 1, further comprising:
wherein the image selection criterion specifies the feature occurs within a pool of images (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; [0020], referring to FIG. 2, initially (in step 10) an initial training set 45 (shown in FIG. 3) is obtained; referring to FIG. 3, various samples 7 are selected and designated for labeling; ordinarily, the samples 7 are chosen so as to be representative of the types of samples which one desires to classify using the resulting machine-learning classifier (e.g., unlabeled samples 8); samples 7 preferably would constitute a representative cross-section; any of a variety of different (e.g., conventional) techniques can be used for selecting the initial training samples 7; the initial training samples 7 could have been generated in whole or in part by the techniques of the present invention (see Fig. 2, process of selecting images, selecting labels, training a machine learning based image selector to select a plurality of images, and repeating the process); [0021], the selected samples 7 are labeled via interface module 43; [0022], the same feature set is used across all of the samples 2 and 7)
Kaizerman further teaches:
a maximum frequency at which the feature occurs within a pool of images (Kaizerman Figs. 1-6; [0032], during subsequent operation, once a stable automatic classifier has been established, one or more human inspectors can view and classify increasing numbers of defects in less common defect classes; as these less common defect images accumulate, the ADC system may use them to develop and refine classifiers for one or more of the less common classes; once the training data for a given class has been sufficiently refined to train a classifier that will meet the threshold classification criteria, the ADC system can add this class to the group of classes that are classified automatically; [0037], although the disclosed embodiments relate specifically to detection of defects in semiconductor wafers, the principles of the present invention may similarly be applied to automated analysis and classification of image features of other types; [0049], classes Y and Z are ready for automatic classification because both classes include a large number of defects 62, 64; [0050], class X may not be ready for automatic classification because it contains only a small number of defects 72 (see Fig. 3, less than 10%); [0053], inspection data may include, for example, images of a large number of defects, each of which has been tagged by a human inspector with a benchmark classification; [0056], processing logic can determine one or more classes that are not ready by analyzing the remaining defects in the inspection data and evaluating each of the defect classes associated with the remaining defects for classification readiness; a class that does not meet desired statistical criteria, such as a class having fewer than a certain threshold number of defects in the data set is determined not to be classification ready; [0057], processing logic determines defects that are inappropriate for training using one or more automatic classifiers; [0058], classes that have not reached this level of readiness are left for manual processing; [0061], the human inspector can use the suggested classification to manually classify all defects; during the ADC-assisted manual classification, defects are classified twice, both automatically and manually; blocks 80-90 may then be repeated, providing further training of the classifier using the manual classifications performed at block 92 as input data; [0065], processing logic collects the data associated with the defects that a human inspector or other modality classified in the class, and creates the potential training set from the data or a subset of the data; [0066], at block 98, processing logic determines whether the readiness criterion of the class is above a predetermined minimum value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a maximum frequency at which the feature occurs within a pool of images as suggested in Kaizerman into Forman in view of Liu.  Doing so would be desirable because although the disclosed embodiments relate specifically to detection of defects in semiconductor wafers, the principles of the present invention may similarly be applied to automated analysis and classification of image features of other types (see Kaizerman [0037]).  Embodiments of the present invention that are described herein provide improved methods, systems and software for automated classification images (see Kaizerman [0005]).  The system can reliably and systematically decide which defect types should be classified automatically, when classifiers have been trained sufficiently to meet threshold criteria of reliability, and maintain and improve the classifiers based on actual experience in the field (see Kaizerman [0036]).  The system of Kaizerman would improve the system of Forman by providing a metric by which it can be determined when the system is ready to classify specific classes and which classes require further examination by a plurality of human classifiers (see Kaizerman [0032]).

Regarding claims 9 and 16, claims 9 and 16 contain substantially similar limitations to those found in claim 2.  Consequently, claims 9 and 16 are rejected for the same reasons.

Regarding claim 4, Forman in view of Liu in further view of Kaizerman teaches all the limitations of claim 1, further comprising:
wherein the user-sourced input data is received via the user interface from a plurality of users who are non-experts with respect to feature labeling (Forman Figs. 1-9; [0021], the selected samples 7 are labeled via interface module 43 in order to generate the training set 45, which includes the set of samples and their assigned labels; module 43 provides a user interface which allows a user 44 to designate an appropriate label for each presented training sample 7; module 43 displays to user 44 (here, a human domain expert) each sample 7 together with a set of radio buttons; the user 44 then clicks on one of the radio buttons, thereby designating the appropriate label for the sample 7; [0022], training set 45 typically includes some representation of the samples 7; the same feature set is used across all of the samples 2 and 7; [0040], 44 and 57 generally are described above as being human beings; user 57 preferably has more expertise, and/or at least is given additional time to assign classification labels, than user 44, with the desired goal being to obtain higher-quality classifications upon second or subsequent presentations; a lower-level worker functions as user 44, while an actual human being or a higher-level employee, respectively, functions as user 57) 
Liu further teaches:
crowd-sourced input data is received from a plurality of users who are non-experts with respect to feature labeling (Liu Figs. 1-6; p. 2329 [section 1, paragraph 1], crowdsourcing has become one of the most cost-effective mechanisms to quickly obtain large amounts of labeled data; due to individual differences among workers in terms of background, knowledge, and expertise, crowdsourced labels may be noisy and poor in quality; p. 2230 [section 3, paragraph 3], we have developed a semi-supervised learning algorithm to incorporate expert labels; the input of our method are crowdsourced labels and the corresponding inferred correct labels; to incorporate expert labels, we first use an instance selection method with a complete uncertainty assessment to find the most informative instances to be validated by an expert (Fig. 1A); the expert labels are propagated to other similar instances by using joint optimization; p. 2230 [section 4, paragraph 1], the selection method aims to find the most informative instances to be validated by an expert; p. 2231 [section 4, paragraph 2], uncertainty caused by noisy crowdsourced labels; p. 2231 [section 5, paragraph 1], the key challenge is to effectively propagate expert labels while decreasing the effect caused by the noisy crowdsourced labels)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated crowd-sourced input data is received from a plurality of users who are non-experts with respect to feature labeling as suggested in Liu into Forman.  Doing so would be desirable because crowdsourcing has become one of the most cost-effective mechanisms to quickly obtain large amounts of labeled data (see Liu p. 2329 Introduction paragraph 1).  Although several effective learning-from-crowd methods have been developed to infer correct labels from noisy crowdsourced labels, a method for postprocessed expert validation is still needed.  This paper introduces a semi-supervised learning algorithm that is capable of selecting the most informative instances and maximizing the influence of expert labels (see Liu abstract).  The semi-supervised algorithm to improve the quality of crowdsourced labels by incorporating expert labels. Our method comprehensively considers the uncertainty occurred in each phase of machine learning to select the most informative instances. Moreover, it models the influence of expert labels to other instances with regularized Bayesian inference. Experimental results demonstrate that our method reduces the effort of experts (see Liu p. 2335, [section 8, paragraph 1]).

Regarding claims 11 and 18, claims 11 and 18 contain substantially similar limitations to those found in claim 4.  Consequently, claims 11 and 18 are rejected for the same reasons.

Regarding claim 5, Forman in view of Liu in further view of Kaizerman teaches all the limitations of claim 1, further comprising:
further comprising: presenting the plurality of images selected by the machine learning based image selector in another user interface for labeling of the plurality of images (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; [0021-0022], module 43 provides a user interface which allows a user 44 to designate an appropriate label for each presented training sample 7; [0024], previously labeled samples 7 are selected from training set 45 and submitted for confirmation/re-labeling; [0025], "confirmation/re-labeling" refers to the process of submitting an existing training sample for labeling so that its previously assigned label is either confirmed or contradicted, e.g., by a domain expert or other person; [0026], in step 14 of FIG. 2, one or more training sample(s) are selected from training set 45 and designated as selected training samples 77; selection is performed by processing block 50, which includes prediction/modeling module 52 and comparison/selection module 53; [0027], module 52 uses the classifier training module 5; in alternate embodiments of the invention: (i) module 52 uses the production classifier 3; [0028], the labels predicted by module 52 are supplied to comparison/selection module 53; module 53 compares such predicted labels to the labels 8 that were assigned via interface module 43; then, based on that comparison, one or more sample(s) 77 are selected from training set 45; [0030], module 53 selects one or more of the samples from training set 45 that have the largest disparity between the label assigned through module 43 and the label predicted by module 52; [0031], disparity also can be evaluated in a broader sense, e.g., by considering a model that has been generated (e.g., in module 52) using the current training set 45 and identifying one or more samples from the training set 45 that appear to be inconsistent with such model, in such case designating the identified samples as selected samples 77; [0034], in step 16, the samples 77 are submitted to the user 57 (which can be the same as user 44, or a different person or automated process) for confirmation/re-labeling; for this purpose, a user interface module 55 (shown in FIG. 3) preferably is used; [0035]; the way in which the selected training samples 77 are presented to the user 57 by labeling interface module 55 preferably is different in different embodiments of the invention; some examples are illustrated in FIGS. 5-7; [0044], the confirmation/re-labeling information is received for the submitted training examples and, in step 18, that information is used to modify the training set 45 and then retrain the classifier 3; [0045-0047], upon completion of step 18, processing returns to step 14 to select additional samples from training set 45 and repeat the foregoing process)

Regarding claims 12 and 19, claims 12 and 19 contain substantially similar limitations to those found in claim 5.  Consequently, claims 12 and 19 are rejected for the same reasons.

Regarding claim 6, Forman in view of Liu in further view of Kaizerman teaches all the limitations of claim 5, further comprising:
wherein the plurality of images is used to train a machine learning model to identify one or more features in image data after the labeling of the plurality of images (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; [0021-0022], module 43 provides a user interface which allows a user 44 to designate an appropriate label for each presented training sample 7; [0023], the classifier 3 is trained, e.g., using training module 5 (shown also in FIG. 3); the training involves attempting to find an optimal (according to some underlying criteria) mapping from the supplied feature set values for the samples 7 to the corresponding classification labels 8, so that the resulting classifier 3 can receive new unlabeled samples 2 and provide classification labels 4; [0024], previously labeled samples 7 are selected from training set 45 and submitted for confirmation/re-labeling; [0025], "confirmation/re-labeling" refers to the process of submitting an existing training sample for labeling so that its previously assigned label is either confirmed or contradicted, e.g., by a domain expert or other person; [0026], in step 14 of FIG. 2, one or more training sample(s) are selected from training set 45 and designated as selected training samples 77; selection is performed by processing block 50, which includes prediction/modeling module 52 and comparison/selection module 53; [0027], module 52 uses the classifier training module 5; in alternate embodiments of the invention: (i) module 52 uses the production classifier 3; [0028], the labels predicted by module 52 are supplied to comparison/selection module 53; module 53 compares such predicted labels to the labels 8 that were assigned via interface module 43; then, based on that comparison, one or more sample(s) 77 are selected from training set 45; [0030], module 53 selects one or more of the samples from training set 45 that have the largest disparity between the label assigned through module 43 and the label predicted by module 52; [0031], disparity also can be evaluated in a broader sense, e.g., by considering a model that has been generated (e.g., in module 52) using the current training set 45 and identifying one or more samples from the training set 45 that appear to be inconsistent with such model, in such case designating the identified samples as selected samples 77; [0034], in step 16, the samples 77 are submitted to the user 57 (which can be the same as user 44, or a different person or automated process) for confirmation/re-labeling; for this purpose, a user interface module 55 (shown in FIG. 3) preferably is used; [0035]; the way in which the selected training samples 77 are presented to the user 57 by labeling interface module 55 preferably is different in different embodiments of the invention; some examples are illustrated in FIGS. 5-7; [0044], the confirmation/re-labeling information is received for the submitted training examples and, in step 18, that information is used to modify the training set 45 and then retrain the classifier 3; [0045-0046], upon completion of step 18, processing returns to step 14 to select additional samples from training set 45 and repeat the foregoing process; [0047], once the training set 45 has been updated, the classifier 3 is retrained using the modified training set 45 (e.g., by training module 5), and the retrained classifier 3 is used to re-process at least some of the labeled training samples 45, thereby obtaining new predictions 4)

Regarding claims 13 and 20, claims 13 and 20 contain substantially similar limitations to those found in claim 6.  Consequently, claims 13 and 20 are rejected for the same reasons.

Regarding claim 7, Forman in view of Liu in further view of Kaizerman teaches all the limitations of claim 5, further comprising:
wherein the another user interface is presented to one or more users who are experts (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; [0021-0022], module 43 provides a user interface which allows a user 44 to designate an appropriate label for each presented training sample 7; [0024], previously labeled samples 7 are selected from training set 45 and submitted for confirmation/re-labeling; [0025], "confirmation/re-labeling" refers to the process of submitting an existing training sample for labeling so that its previously assigned label is either confirmed or contradicted, e.g., by a domain expert or other person (see also [0026-0031]); [0034], in step 16, the samples 77 are submitted to the user 57 (which can be the same as user 44, or a different person or automated process) for confirmation/re-labeling; for this purpose, a user interface module 55 (shown in FIG. 3) preferably is used; [0040], user 57 preferably has more expertise, and/or at least is given additional time to assign classification labels, than user 44, with the desired goal being to obtain higher-quality classifications upon second or subsequent presentations)
Liu further teaches:
a plurality of users who are experts with respect to feature labeling (Liu Figs. 1-6; p. 2329 [section 1, paragraph 1], crowdsourcing has become one of the most cost-effective mechanisms to quickly obtain large amounts of labeled data; due to individual differences among workers in terms of background, knowledge, and expertise, crowdsourced labels may be noisy and poor in quality; p. 2230 [section 3, paragraph 3], we have developed a semi-supervised learning algorithm to incorporate expert labels; the input of our method are crowdsourced labels and the corresponding inferred correct labels; to incorporate expert labels, we first use an instance selection method with a complete uncertainty assessment to find the most informative instances to be validated by an expert (Fig. 1A); the expert labels are propagated to other similar instances by using joint optimization; p. 2230 [section 4, paragraph 1], the selection method aims to find the most informative instances to be validated by an expert; p. 2231 [section 4, paragraph 2], uncertainty caused by noisy crowdsourced labels; p. 2231 [section 5, paragraph 1], the key challenge is to effectively propagate expert labels while decreasing the effect caused by the noisy crowdsourced labels; p. 2335 [section 8, paragraph 2], for cases where more than one experts validate the estimated labels) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a plurality of users who are experts with respect to feature labeling as suggested in Liu into Forman.  Doing so would be desirable because crowdsourcing has become one of the most cost-effective mechanisms to quickly obtain large amounts of labeled data (see Liu p. 2329 Introduction paragraph 1).  Although several effective learning-from-crowd methods have been developed to infer correct labels from noisy crowdsourced labels, a method for postprocessed expert validation is still needed.  This paper introduces a semi-supervised learning algorithm that is capable of selecting the most informative instances and maximizing the influence of expert labels (see Liu abstract).  The semi-supervised algorithm to improve the quality of crowdsourced labels by incorporating expert labels. Our method comprehensively considers the uncertainty occurred in each phase of machine learning to select the most informative instances. Moreover, it models the influence of expert labels to other instances with regularized Bayesian inference. Experimental results demonstrate that our method reduces the effort of experts (see Liu p. 2335, [section 8, paragraph 1]).  Additionally, for cases where more than one experts validate the estimated labels, the experts may not always make agreement on each label. Accordingly, it would be interesting to investigate the influence of expert disagreement on the final result (see Liu p. 2335 [section 8, paragraph 2])

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 7.  Consequently, claim 14 is rejected for the same reasons.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forman in view of Liu in further view of Kaizerman in further view of Larlus-Larrondo et al. (US 20150235160 A1, published 08/20/2015), hereinafter Larlus-Larrondo.

Regarding claim 3, Forman in view of Liu in further view of Kaizerman teaches all the limitations of claim 1, further comprising:
wherein the feature is selected based on the feature in a pool of images (Forman Figs. 1-9; [0017], samples 2 can comprise, e.g., text, images, video; [0020], referring to FIG. 2, initially (in step 10) an initial training set 45 (shown in FIG. 3) is obtained; referring to FIG. 3, various samples 7 are selected and designated for labeling; ordinarily, the samples 7 are chosen so as to be representative of the types of samples which one desires to classify using the resulting machine-learning classifier (e.g., unlabeled samples 8); samples 7 preferably would constitute a representative cross-section; any of a variety of different (e.g., conventional) techniques can be used for selecting the initial training samples 7; [0021], the selected samples 7 are labeled via interface module 43; [0022], the same feature set is used across all of the samples 2 and 7)
However Forman in view of Liu in further view of Kaizerman fails to expressly disclose based on a visibility of the feature in a pool of images.  In the same field of endeavor, Larlus-Larrondo teaches:
based on a visibility of the feature in a pool of images (Larlus-Larrondo Figs. 1-4; [0025], the system 10 facilitates outsourcing tasks 18 in which workers select a label 38 from a predefined set 39 of class labels for each of a subset of the documents 36; the documents may all be of a same document type; the document type may be selected from images, videos; in the case of photographic images as documents, each of the classes may correspond to a type of visual object, such as an animal species, bird species, plant species, type of vehicle, type of form that has been/is to be filled in, or the like; an example of such a task is the classification of a bird image 40 according to its species; the labels can be subsequently used to train or improve an automated classification component 42 which includes one or more classifiers; [0027], the method is suited to crowdsourcing of difficult tasks that have many classes (e.g., at least 20, or at least 100 classes, and up to 10,000 or more classes, e.g., up to 500 classes) which may be difficult to distinguish, even for a human; this is the case of fine-grained classification problems where the classes correspond to visually similar and semantically-related classes, e.g., bird species, dog breeds, types of vehicles and other product types, document forms; the assumption can be made that the classes are so similar to each other or so specialized that only an expert can answer the questions with high accuracy; [0035], crowdworkers which answer all (or at least a threshold amount, e.g., in terms of number or proportion) of the gold question(s) correctly are considered reliable and their answers to the standard questions 46 may be used to generate labels for the documents 36 to be classified and/or employed by a classifier training component 74 to retrain the classification component 42; [0046], at S102 a set 34 of labels (corresponding to classes) for applying to unlabeled documents 36 is provided; [0047], at S104, using a set of labeled training documents 62, a binary classifier 42 may be trained by the classifier training component 74 for each of the labels in the set 34 or a multiclass classifier may be trained over all the labels; [0048], at S106, for each (or at least some) of the labels in the set 34, a measure of popularity is computed for the respective class; [0049], at S108, one or more popular classes 30 may be selected; [0052], for each standard question 46, an unlabeled document from the set 36 is selected to be labeled with labels from a set of candidate labels, e.g., the top k class labels 39 output by the trained classifier(s) 42; [0053], at S116, the task 18 is output for crowdsourcing by the task outsourcer 64; [0061], even for overall difficult classification (or labeling) problems, some classes are easier to recognize for an annotator than others, so they constitute good candidates from which to choose the query image 40 for a gold question 44; the assumption is that common, i.e., more popular, classes will be easier to recognize for a non-expert; [0099], classes that have high scores are also difficult to distinguish; [0107], 78.3% correct for gold questions; [0108], 42.5% correct for standard questions; [0110], In the case of the standard questions, the correct answer is, in comparison with the gold questions, observed to be much harder to solve)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated based on a visibility of the feature in a pool of images as suggested in Larlus-Larrondo into Forman in view of Liu in further view of Kaizerman.  Doing so would be desirable because there are several advantages of crowdsourcing tasks (see Larlus-Larrondo [0002]).  It is also useful when the task is too difficult to be solved by humans or computers alone and when their complementarity can be leveraged (see Larlus-Larrondo [0004]).  Conventionally, image annotation tasks employing crowdsourcing correspond to a small number of easily distinguishable classes (see Larlus-Larrondo [0005]).  However, reliable crowdsourcing results for even simple tasks are not always guaranteed. This may be because the crowdworkers do not have the right backgrounds to understand the task and do a good job, or because they wish to minimize the effort expended (see Larlus-Larrondo [0006]).  The method is suited to crowdsourcing of difficult tasks that have many classes (e.g., at least 20, or at least 100 classes, and up to 10,000 or more classes, e.g., up to 500 classes) which may be difficult to distinguish, even for a human (see Larlus-Larrondo [0027]).

Regarding claims 10 and 17, claims 10 and 17 contain substantially similar limitations to those found in claim 3.  Consequently, claims 10 and 17 are rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 8, and 15.  The correction to claims 1, 8, and 15 have been approved, and the rejections to claims 1-20 under 35 U.S.C. 112(b) are withdrawn. Regarding independent claim 1, the Applicant alleges that Forman in view of Liu as described in the previous Office action, does not explicitly teach wherein the feature occurs infrequently, as has been amended to the claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103(a) as unpatentable over Forman in view of Liu in further view of Kaizerman.
Similar arguments have been presented for claims 8 and 15 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-7, 9-14, and 16-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 8, and 15.  However, as discussed above, Forman in view of Liu in further view of Kaizerman is considered to teach claims 1, 8, and 15, and consequently, claims 2-7, 9-14, and 16-20 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 20200152316 A1) see Figs. 1-24 and [0081-0100]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143